                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ADC LTD NM, INC.,

              Plaintiff,

v.                                                           CV No. 18-862 JB/CG

JAMIS SOFTWARE CORPORATION

              Defendant.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court in anticipation of the parties’ November 15,

2019, settlement conference. See (Doc. 33). IT IS HEREBY ORDERED that a status

conference will be conducted on Thursday, September 12, 2019, at 3:00 p.m. Parties

shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the

prompts, and enter the Access Code 7467959, to be connected to the proceedings.

      At the status conference, counsel should be prepared to discuss their tentative

plans to exchange all informal discovery necessary to conduct a fruitful settlement

conference in November. Counsel should be prepared to present a timeline of how

informal discovery exchanges will proceed in order to ensure both parties have all the

information necessary to meaningfully participate in the November settlement

conference.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
